Exhibit 99.2 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion analyzes our financial condition and results of operations. You should read the following discussion of our financial condition and results of operations in conjunction with our supplemental financial statements and notes included in Exhibit99.3. Overview Targa Resources Partners LP, is a publicly traded Delaware limited partnership formed on October26, 2006 by Targa Resources, Inc. (“Targa” or “Parent”). Our common units are listed on the New York Stock Exchange under the symbol “NGLS.” In this report, unless the context requires otherwise, references to “we,” “us,” “our” or the “Partnership” are intended to mean the business and operations of Targa Resources Partners LP and its consolidated subsidiaries. References to “TRP LP” are intended to mean and include Targa Resources Partners LP, individually, and not on a consolidated basis. Targa Resources GP LLC is a Delaware limited liability company, formed by Targa in October2006 to own a 2% general partner interest in us. Its primary business purpose is to manage our affairs and operations. Targa Resources GP LLC is an indirect wholly-owned subsidiary of Targa. We acquired from Targa its ownership interests in the following assets, liabilities and operations on the dates indicated: · February14, 2007 – North Texas System; · October24, 2007 – San Angelo (“SAOU”) System and Louisiana (“LOU”) System; · September24, 2009 – Downstream Business; and · April27, 2010 – Permian and Straddle Systems. For periods prior to the above acquisition dates, we refer to the operations, assets and liabilities of these acquisitions collectively as our “predecessors.” Our Operations Our business operations consist of natural gas gathering and processing, and the fractionating, storing, terminalling, transporting, distributing and marketing of natural gas liquids (“NGLs”). Concurrent with the acquisition of the Permian and Straddle Systems, we reassessed our disclosures of segment information. We now report our operations in two divisions: (i)Natural Gas Gathering and Processing, consisting of two segments – (a)Field Gathering and Processing and (b)Coastal Gathering and Processing; and (ii)NGL Logistics and Marketing consisting of two segments – (a)Logistics Assets and (b)Marketing and Distribution. Other includes the impact on operating income of our derivatives hedging activities. See Note 20. Prior to the second quarter of 2010, we reported our results under four segments: (1)Natural Gas Gathering and Processing, (2)Logistics Assets, (3)NGL Distribution and Marketing and (4)Wholesale Marketing. The increased amount of Coastal Gathering and Processing assets owned by us as a result of our acquisition of the Permian and Straddle Systems, and consideration of underlying operational and economic differences between Field and Coastal gathering and processing systems led to more granular analysis of the Natural Gas Gathering and Processing results. Also, we have aggregated the previously separately reported NGL Distribution and Marketing segment and Wholesale Marketing segment into one reportable segment, Marketing and Distribution. This combined marketing segment reflects significant operational interrelationships among the Marketing and Distribution activities apparent in our current business model. The Natural Gas Gathering and Processing division includes assets used in the gathering of natural gas produced from oil and gas wells and processing this raw natural gas into merchantable natural gas by extracting natural gas 1 liquids and removing impurities. The Field Gathering and Processing segment’s assets are located in North Texas and the Permian Basin and the Coastal Gathering and Processing segment’s assets are located in the onshore region of the Louisiana Gulf Coast and the Gulf of Mexico. The NGL Logistics and Marketing division is also referred to as our Downstream Business. It includes all the activities necessary to convert raw natural gas liquids into NGL products, market the finished products and provide certain value added services. The Logistics Assets segment is involved in transporting and storing mixed NGLs and fractionating, storing, and transporting finished NGLs. These assets are generally connected to and supplied, in part, by our gathering and processing segments and are predominantly located in Mont Belvieu, Texas and Western Louisiana. The Marketing and Distribution segment covers all activities required to distribute and market raw and finished natural gas liquids and all natural gas marketing activities. It includes (1)marketing our own natural gas liquids production and purchasing natural gas liquids products in selected United States markets; (2)providing liquefied petroleum gas balancing services to refinery customers; and (3)transporting, storing and selling propane and providing related propane logistics services to multi-state retailers, independent retailers and other end users. Recent Events On January19, 2010, we completed a public offering of 5,500,000 common units representing limited partner interests in the Partnership (“common units”) under our existing shelf registration statement on Form S-3 at a price of $23.14per common unit ($22.17per common unit, net of underwriting discounts), providing net proceeds of $121.9million. Pursuant to the exercise of the underwriters’ overallotment option, we sold an additional 825,000common units at $23.14per common unit, providing net proceeds of $18.3million. We used the net proceeds from the offering for general partnership purposes, which included reducing borrowings under our senior secured credit facility. On April27, 2010, we completed the acquisition of the Permian and Straddle Systems from Targa for $420million. See “Basis of Presentation” included under Note2 of the “Notes to Supplemental Consolidated Financial Statements” in Exhibit99.3 for information regarding retrospective adjustment of our financial information for the years 2007 through 2009 as entities under common control in connection with our acquisition of the Permian and Straddle Systems. Factors That Significantly Affect Our Results Our results of operations are substantially impacted by changes in commodity prices as well as increases and decreases in the volume of natural gas that we gather through our pipeline systems. These throughput volumes generally are driven by wellhead production, our competitive position on a regional basis and more broadly by prices and demand for natural gas and NGLs (which may be impacted by economic, political and regulatory development factors beyond our control). Contract Mix. Our natural gas gathering and processing contract arrangements can have a significant impact on our profitability. Because of the significant volatility of natural gas and NGL prices, the contract mix of our natural gas gathering and processing segment can have a significant impact on our profitability. Negotiated contract terms are based upon a variety of factors, including natural gas quality, geographic location, the competitive environment at the time the contract is executed and customer preferences. Contract mix and, accordingly, exposure to natural gas and NGL prices may change over time as a result of changes in these underlying factors. 2 Set forth below is a table summarizing the contract mix of our natural gas gathering and processing division for 2009 and the potential impacts of commodity prices on operating margins: Contract Type Percent of Throughput Impact of Commodity Prices Percent-of-Proceeds 47% Decreases in natural gas and/or NGL prices generate decreases in operating margin. Wellhead Purchases/Keep Whole 13% Increases in natural gas prices relative to NGL prices generate decreases in operating margin. Decreases in NGL prices relative to natural gas prices generate decreases in operating margin. Hybrid 25% In periods of favorable processing economics, similar to percent-of-liquids (or wellhead purchases/keep-whole in some circumstances, if economically advantageous to the processor). In periods of unfavorable processing economics, similar to fee-based. Fee-Based 15% No direct impact from commodity price movements. Actual contract terms are based upon a variety of factors, including natural gas quality, geographic location, the competitive commodity and pricing environment at the time the contract is executed, and customer requirements. Our gathering and processing contract mix and, accordingly, our exposure to natural gas and NGL prices, may change as a result of producer preferences, competition, and changes in production as wells decline at different rates or are added, our expansion into regions where different types of contracts are more common as well as other market factors. We prefer to enter into contracts with less commodity price sensitivity including fee-based and percent-of-proceeds arrangements. We attempt to mitigate the impact of commodity prices on our results of operations through hedging activities which can materially impact our results of operations. See “Quantitative and Qualitative Disclosures About Market Risk—Commodity Price Risk.” Impact of Our Hedging Activities. In an effort to reduce the variability of our cash flows we have hedged the commodity price associated with a significant portion of our expected natural gas, NGL and condensate equity volumes for the years 2010 through 2013 by entering into derivative financial instruments including swaps and purchased puts (or floors). With these arrangements, we have attempted to mitigate our exposure to commodity price movements with respect to our forecasted volumes for this period. For additional information regarding our hedging activities, see “Quantitative and Qualitative Disclosures About Market Risk—Commodity Price Risk.” General and Administrative Expenses. Our Omnibus Agreement with Targa, our general partner and others addresses the reimbursement of costs incurred on our behalf and indemnification matters. Under the Omnibus Agreement (as amended), which runs through April 2013, Targa will provide general and administrative and other services to us associated with (1) our existing assets and any future Targa conveyances and (2)subject to mutual agreement, our future acquisitions from third parties. The employees supporting our operations are employees of Targa. We reimburse Targa for the payment of certain operating expenses, including compensation and benefits of operating personnel assigned to our assets, and for the provision of various general and administrative services for our benefit. Targa performs centralized corporate functions for us, such as legal, accounting, treasury, insurance, risk management, health, safety and environmental, information technology, human resources, credit, payroll, internal audit, taxes, engineering and marketing. With respect to the North Texas System, Targa capped the North Texas Systems’ general and administrative expenses at $5.0million annually through February14, 2010. There is not a cap of expenses related to any of the other Targa conveyances. However, Targa will provide distribution support to us in the form of a reduced general and administrative expense billings, up to $8.0million per quarter, if necessary, for a 1.0 times distribution coverage 3 ratio. The distribution support is in effect for the nine-quarter period beginning with the fourth quarter of 2009 and continuing through the fourth quarter of 2011. No distribution support was required for the fourth quarter of 2009. Allocated general and administrative expenses, including expenses allocated to the Downstream Business and the Permian and Straddle Business,of $84.1million, $76.3million and $86.2million for 2009, 2008 and 2007 were subject to the cap contained in the Omnibus Agreement. In addition to these allocated general and administrative expenses, we incur incremental general and administrative expenses as a result of operating as a separate publicly held limited partnership. These direct, incremental general and administrative expenses, which were approximately $16.5million, $9.2million and $3.6million during 2009, 2008 and 2007, including expenses associated with our equity offerings, financing arrangements and acquisitions. These direct and incremental costs also include costs associated with annual and quarterly reports to unitholders, tax return and ScheduleK-1 preparation and distribution, independent auditor fees, registrar and transfer agent fees and independent director compensation. The historical financial statements of the SAOU and LOU Systems, the North Texas System, the Downstream Business and the Permian and Straddle Business include certain items that will not impact our future results of operations and liquidity including the items described below: Permian and North Texas Downstream Straddle System Business Systems Original principal December 1, 2005 $ $ $ Interest accrued during 2005 and 2006 Borrowings during 2006 - - Parent debt contributed January 1, 2007 Additional borrowings: For the year ended December 31, 2007 - - For the year ended December 31, 2008 - - Interest accrued prior to Targa conveyance: For the year ended December 31, 2007 (2) For the year ended December 31, 2008 - For the year ended December 31, 2009 - Outstanding affiliate debt at conveyance date or December 31, 2009 (1) Payment (cash and units) (1) - Affiliate debt contributed at conveyance date $ $ $
